DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-6, 10-16, and 20 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Chao et al. (US 2020/0296390 A1).
Consider claim 1, Chao teaches a method for video decoding in a decoder (video decoder in Fig. 10), comprising: decoding, by a processor (a memory configured to store video data and one or more processors implemented in circuitry and configured to… [0009] – [0010].  Each of video encoder 200 and video decoder 300 may be included in one or more encoders or decoders, either of which may be integrated as part of a combined encoder/decoder (CODEC) in a respective device. A device including video encoder 200 and/or video decoder 300 may comprise an integrated circuit, a microprocessor, and/or a wireless communication device.  [0046]), a first syntax element at coding locations within a transform block for a current block in a first coding pass that scans the coding locations within the transform block (SIG in first pass in Fig. 3. [0081] – [0088], [0091] – [0096]); decoding, by the processor, a second syntax element at the coding locations within the transform block in a second coding pass that is after the first coding pass and scans the coding locations within the transform block (GT2 in second pass in Fig. 3.  [0081] – [0088], [0091] – [0096]); determining, by the processor, residuals in the transform block based on at least the decoded first syntax element and the decoded second syntax element at the coding locations in the transform block (Video encoder 200 and video decoder 300 may be configured to determine absCoeflLevel as follows: absCoeffLeveI~ 1 +abs _level_gtl_flag +par_level_flag+2*(abs_level_gt2_flag+abs_level_gt3_flag+…+abs_level_gtC_flag)+2* abs_remainderVideo encoder 200 and video decoder 300 may be configured to determine the value of joint_sig_coeff_flag based on sig_coeff_flag of the CG in Y, Cb, and Cr components (denoted as sig_coeff_flag_Y, sig_coeff_flag_Cb, sig_coeff_flag_Cr) as follows: joint_sig_coeff_flag=1 if sig_coeff_flag_Y=1 or sig_coeff_flag_Cb=1 or sig_coeff_flag_Cr=1 joint_sig_coeff_flag=1 otherwise.  [0136] – [0143]); and reconstructing, by the processor, samples of the current block based on the residuals in the transform block (Reconstruction unit 310 may reconstruct the current block using the prediction block and the residual block. For example, reconstruction unit 310 may add samples of the residual block to corresponding samples of the prediction block to reconstruct the current block. [0186]).
Consider claim 2, Chao teaches decoding, by the processor, a first group of syntax elements including the first syntax element in the first coding pass (SIGs and other syntax in first pass in Fig. 3. [0081] – [0088], [0091] – [0096]); and decoding, by the processor, a second group of syntax elements including the second syntax element in the second coding pass (GT2s in second pass in Fig. 3.  [0081] – [0088], [0091] – [0096]).
Consider claim 3, Chao teaches decoding, by the processor, each of multiple groups of syntax elements in a respective coding pass that scans the coding locations within the transform block, each of the multiple groups of syntax elements including one or more syntax elements (multiple groups of syntax elements are included in first pass.  Fig. 3 [0081] – [0088], [0091] – [0096]).
Consider claim 4, Chao teaches each of the multiple groups of syntax elements includes one syntax element (one syntax element is included in the groups in second pass. Fig. 3 [0081] – [0088], [0091] – [0096]).
Consider claim 5, Chao teaches decoding, by the processor, first multiple groups of syntax elements that are defined for a transform skip mode in response to the transform block being coded in the transform skip mode (This disclosure proposes techniques that exploit the luma/chroma correlation for video in 4:4:4 color formats in both BDPCM prediction and transform skip coefficient coding [0136] – [0143].  Video decoder 300 may, for example, receive the first syntax element indicating if at least one of the first chroma coding group, the second chroma coding group, or the luma coding group includes at least one non-zero coefficient in response to determining that a residual block comprising the first chroma coding group, the second chroma coding group, or the luma coding group is coded in a transform skip mode and/or in response to the video data being in a 4:4:4 color format. Video decoder 300 may, for example, receive the first syntax element by context decoding the first syntax element. [0194] – [0198].); and decoding, by the processor, second multiple groups of syntax elements that are defined for a block based differential pulse-code modulation (BDPCM) mode in response to the transform block being coded in the BDPCM mode (BDPCM may be enabled for a chroma component in addition to a luma component. Video encoder 200 and video decoder 300 may, for example, determine a BDPCM mode, e.g., vertical mode or horizontal mode, for a luma component and use that same mode for chroma components, such than additional signaling of a BDPCM mode is not needed for the chroma components.  [0136] – [0143]).
Consider claim 6, Chao teaches decoding, by the processor, the multiple groups of syntax elements in a first coding pass order in response to the transform block being coded in a transform skip mode (This disclosure proposes techniques that exploit the luma/chroma correlation for video in 4:4:4 color formats in both BDPCM prediction and transform skip coefficient coding [0136] – [0143].  Video decoder 300 may, for example, receive the first syntax element indicating if at least one of the first chroma coding group, the second chroma coding group, or the luma coding group includes at least one non-zero coefficient in response to determining that a residual block comprising the first chroma coding group, the second chroma coding group, or the luma coding group is coded in a transform skip mode and/or in response to the video data being in a 4:4:4 color format. Video decoder 300 may, for example, receive the first syntax element by context decoding the first syntax element. [0194] – [0198].); and decoding, by the processor, the multiple groups of syntax elements in a second coding pass order in response to the transform block being coded in a block based differential pulse-code modulation (BDPCM) mode (BDPCM may be enabled for a chroma component in addition to a luma component. Video encoder 200 
Consider claim 10, Chao teaches the first syntax element comprises one or more of sig_coeff_flag, coeff_sign_flag, par_level_flag, abs_level_gt1_flag, abs_level_gt3_flag, abs_level_gt5_flag, abs_level_gt7_flag, abs_remainder (Fig. 3 [0081] – [0088], [0091] – [0096]).
Consider claim 11, claim 11 recites the apparatus that implements the method as claimed in claim 1.  Therefore, it is rejected for the same reasons.
Consider claim 12, claim 12 recites the apparatus that implements the method as claimed in claim 2.  Therefore, it is rejected for the same reasons.
Consider claim 13, claim 13 recites the apparatus that implements the method as claimed in claim 3.  Therefore, it is rejected for the same reasons.
Consider claim 14, claim 14 recites the apparatus that implements the method as claimed in claim 4.  Therefore, it is rejected for the same reasons.
Consider claim 15, claim 15 recites the apparatus that implements the method as claimed in claim 5.  Therefore, it is rejected for the same reasons.
Consider claim 16, claim 16 recites the apparatus that implements the method as claimed in claim 6.  Therefore, it is rejected for the same reasons.
Consider claim 20, claim 20 recites the apparatus that implements the method as claimed in claim 10.  Therefore, it is rejected for the same reasons.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 7-8 and 17-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chao et al. (US 2020/0296390 A1) in view of Sole Rojals et al. (US 2020/0053360 A1).
Consider claim 7, Chao teaches all the limitations in claim 1 but does not explicitly teach decoding, by the processor, each of the multiple groups of syntax elements in the respective coding pass that scans the coding locations within the transform block in one of diagonal scan order, a zig-zag scan order, a horizontal scan order, and a vertical scan order.
Sole Rojals teaches decoding, by the processor, each of the multiple groups of syntax elements in the respective coding pass that scans the coding locations within the transform block in one of diagonal scan order, a zig-zag scan order, a horizontal scan order, and a vertical scan order (FIG. 2 shows an example of a zig-zag scan 17, a vertical scan 19, a horizontal scan 21, and a diagonal scan 15. [0071]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the known scan order such as a diagonal scan order, a zig-zag scan order, a horizontal scan order, and vertical scan order because such incorporation would require minimal storage.  [0062].
Consider claim 8, Sole Rojals teaches decoding, by the processor, each of the multiple groups of syntax elements in a coding pass that scans sub blocks in the transform block and scans coding locations within a sub block in one of diagonal scan order, a zig-zag scan order, a horizontal scan order, and a vertical scan order (each sub-set is composed of consecutive coefficients in the scanning order over the entire block. Any size of the sub-set can be considered, although a size of 16 coefficients in a scan sub-set has been found to work well. In this example, a sub-set may be 16 consecutive coefficients in the scan order, which may be in any scan pattern, including sub-block, diagonal, zig-zag, horizontal, and vertical scan patterns [0134]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the known scan order such as a diagonal scan order, a zig-zag scan order, a horizontal scan order, and vertical scan order because such incorporation would require minimal storage.  [0062].
Consider claim 17, claim 17 recites the apparatus that implements the method as claimed in claim 7.  Therefore, it is rejected for the same reasons.
Consider claim 18, claim 18 recites the apparatus that implements the method as claimed in claim 8.  Therefore, it is rejected for the same reasons.

Claims 9 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chao et al. (US 2020/0296390 A1) in view of Hsiang (US 2020/0322607 A1).
Consider claim 9, Chao teaches all the limitations in claim 1 but does not explicitly teach using a counter to determine a remaining budget for context coded bins of syntax elements in the transform block; decoding a syntax element with a context model in response to an existence of the remaining budget; and decoding a syntax element without using a context model in response to a depletion of the remaining budget.
Hsiang teaches using a counter to determine a remaining budget for context coded bins of syntax elements in the transform block (The decoder determines (at block 820) a regular bin budget for the transform block. In some embodiments, the regular bin budget is computed based on (i) a maximum allowed number of regular bins per sample and (ii) a number of samples in the current transform block. In some embodiments, no constraint is applied on a total number of the context-coded bins for an individual subblock. In some embodiments, no constraint is applied on a total number of context-coded bins for an individual syntax element or a coding pass. The decoder determines (at block 825) whether the transform block is a transform skipped block. In some embodiments, the bitstream comprises an indication signaling whether the transform block is a transform-skip block in which samples of residual signals are not transformed. If the transform block is a transform skipped block, the process ; decoding a syntax element with a context model in response to an existence of the remaining budget (The decoder entropy decodes (at block 830) the transform block as either regular bins using context modeling or as bypass bins without context modeling. The number of the regular bins used for entropy coding the transform block is limited by the determined regular bin budget. At least some of the regular bins are entropy decoded as samples of residual signals. The process then proceeds to block 850. The decoder entropy decodes (at block 840) the transform block as either regular bins using context modeling or as bypass bins without context modeling. The number of the regular bins used for entropy coding the transform block is limited by the determined regular bin budget. At least some of the regular bins are entropy decoded as samples of transform coefficients. In other words, the determined regular bin budget is applicable regardless of whether the regular bins represent samples of (i) residual signals used to reconstruct pixel data of the current block or (ii) transform coefficients generated by transform operations of the residual signals. In some embodiments, the number of the regular bins used for entropy coding the transform block also includes a number of regular bins used for entropy coding syntax elements for signaling a position of the last significant coefficient of the transform block. In some embodiments, the number of the regular bins used for entropy coding the transform block includes a number of regular bins used for entropy coding syntax elements for signaling one or more coded subblock flags. In some embodiments, the number of the regular bins used for entropy coding the transform block includes a number of regular bins used for entropy coding syntax elements for signaling partial absolute values of transform coefficient levels in the ; and decoding a syntax element without using a context model in response to a depletion of the remaining budget (The decoder entropy decodes (at block 830) the transform block as either regular bins using context modeling or as bypass bins without context modeling. The number of the regular bins used for entropy coding the transform block is limited by the determined regular bin budget. At least some of the regular bins are entropy decoded as samples of residual signals. The process then proceeds to block 850. The decoder entropy decodes (at block 840) the transform block as either regular bins using context modeling or as bypass bins without context modeling. The number of the regular bins used for entropy coding the transform block is limited by the determined regular bin budget. At least some of the regular bins are entropy decoded as samples of transform coefficients. In other words, the determined regular bin budget is applicable regardless of whether the regular bins represent samples of (i) residual signals used to reconstruct pixel data of the current block or (ii) transform coefficients generated by transform operations of the residual signals. In some embodiments, the number of the regular bins used for entropy coding the transform block also includes a number of regular bins used for entropy coding syntax elements for signaling a position of the last significant coefficient of the transform block. In some embodiments, the number of the regular bins used for entropy coding the transform block includes a number of regular bins used for entropy coding syntax elements for signaling one or more coded subblock flags. In some embodiments, the number of the regular bins used for entropy coding the transform block includes a number of regular bins used for entropy coding syntax elements for signaling partial absolute values of transform coefficient levels in the transform block [0078] – [0087].).

Consider claim 19, claim 19 recites the apparatus that implements the method as claimed in claim 9.  Therefore, it is rejected for the same reasons.
Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Xiu et al. (US 2019/0166370 A1) discloses A NAL unit may contain coded sample data such as coded slice 1406, or high level syntax metadata such as parameter set data, slice header data 1405 or supplemental enhancement information data 1407 (which may be referred to as an SEI message).  [0172].
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAT CHI CHIO whose telephone number is (571)272-9563.  The examiner can normally be reached on Monday-Thursday 10am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JAMIE J ATALA can be reached on 571-272-7384.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/TAT C CHIO/           Primary Examiner, Art Unit 2486